DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1,4-8,11-15 and 18-20 are allowed because the prior art of record, fails to 
anticipate or render obvious the features of:
A computer-implemented method for predictively compensating for expected audio communication issues, the method comprising: 
determining conditions of a first device associated with a user; 
determining further conditions of a second device associated with the user; 
determining, based on the conditions, a first signal strength to a first network that the first device is currently connected to in which to perform a communication and a second signal strength to a second network that the first device is configured to utilize in performing the communication; 
determining, based on the further conditions, a third signal strength to the first network that the second device is currently connected to in which to perform the communication; 
as a result of each of the first signal strength and the second signal strength not satisfying a minimum threshold individually, generating an overall signal having an overall signal strength by layering the first network over the second network, the overall signal strength having a comparatively greater signal strength than the first signal strength and the second signal strength; 
selecting whether to perform the communication using the first device or the second device; 
in response to selecting the first device, performing the communication using the overall signal; and 2 of 12U.S. Application No.: 17/021,183 
in response to selecting the second device, transmitting an indication to the user to utilize the second device to perform the communication. (See claims 1, 8, and 15)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643